Citation Nr: 9914414	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a bilateral myringotomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which confirmed and continued a 10 percent 
evaluation for residuals of a bilateral myringotomy and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, to include on a 
secondary basis. 


FINDINGS OF FACT

1.  The veteran's residuals of a bilateral myringotomy are 
chronic in nature, but do  not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards.

2.  Evidence received since the RO's April 1984 rating 
decision denying service connection for bilateral hearing 
loss is not cumulative or redundant.  It bears directly and 
substantially on whether or not the veteran's bilateral 
hearing loss was incurred in or aggravated by service, or 
whether it was secondary to the service-connected residuals 
of a bilateral myringotomy, and is so significant that it 
must be considered in order to decide the claim.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a bilateral myringotomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.951(b), 4.1, 4.2, 4.7, 4.87a, Diagnostic Code 6200 (1998).

2.  Evidence received since the April 1984 rating decision is 
new and material, and the veteran's claim for service 
connection for bilateral hearing loss, to include on a 
secondary basis has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for residuals of a bilateral 
myringotomy

The veteran has requested an evaluation in excess of 10 
percent for residuals of a bilateral myringotomy.  Since this 
disability has been previously service connected and rated 
and the veteran is asserting that an evaluation in excess of 
10 percent is justified due to an increase in severity of the 
disability, his claim must be deemed "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Under these circumstances, 
pursuant to its duty to assist, the VA may be required to 
provide a new medical examination to obtain evidence 
necessary to adjudicate the increased rating claim.  Id., 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
This obligation was satisfied by a May 1997 VA examination 
performed at the VA Medical Center (VAMC) in Wichita, Kansas, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

The veteran's residuals of a bilateral myringotomy have been 
rated by analogy under 38 C.F.R. § 4.87a, Diagnostic Code 
6200 and have been assigned a 10 percent disability 
evaluation, the maximum scheduler evaluation under this code.  
Pursuant to Diagnostic Code 6200, an evaluation of 10 percent 
is assigned for suppurative chronic otitis media during the 
continuance of the suppurative process.  In this case, recent 
private and VA medical evidence, dating from 1996 to 1998, 
reflects that the veteran has continued to have chronic 
residuals associated with his in-service bilateral 
myringotomy, such as serous otitis media with continuous ear 
infections, fluid in the ears, purulent drainage in the ear 
canals, boils and blood clots of the ears and collapsed ear 
drums for which he took daily medications.  In fact, in 1997, 
the veteran had had the bilateral tubes re-inserted into his 
ears.  The current 10 percent evaluation for the service-
connected residuals of a bilateral myringotomy have been in 
effect for more than 20 years and are statutorily protected.  
See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951 (1998).

The current 10 percent rating is the maximum allowable under 
the Rating Schedule for the veteran's disability.  Thus, the 
remaining question is whether the veteran's service-connected 
residuals of a bilateral myringotomy warrant a referral of an 
extra-schedular rating in excess of the currently assigned 10 
percent disability evaluation.  The criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) requires a showing that the veteran's service-
connected disability has caused "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." This could 
include, e.g., a demonstration that a disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In this case, the veteran has 
not asserted that his service-connected residuals of a 
bilateral myringotomy have interfered with employment and 
there is nothing in the record to suggest that the disability 
has impaired his employability.  Nor is there any objective 
evidence of frequent periods of hospitalization in an attempt 
to mitigate the residuals associated with the bilateral 
myringotomy.  While the veteran has been treated on several 
occasions for complaints related to his ears, there is no 
evidence that the residuals associated with the service-
connected bilateral myringotomy have not been appropriately 
and adequately compensated by the currently assigned 10 
percent rating.  Accordingly, the Board finds that the record 
does not present evidence justifying the referral of an 
extra-schedular rating in accordance with 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  New and material evidence for service connection for 
bilateral hearing loss

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 1998).

In a September 1982 decision, the Board determined there was 
no new factual basis on which to reopen the veteran's claim 
for service connection for bilateral hearing loss.  In 
reaching such conclusion, the Board concluded that the 
veteran had essentially the same hearing loss shown at all 
frequencies at the time of entrance and separation from 
service and on VA examinations, conducted in 1977 and 1979.  
As a result, the Board in September 1982 upheld the RO's 
final rating action of June 1977, which denied service 
connection for bilateral hearing loss.  In February 1984, the 
veteran sought to reopen his claim for service connection for 
bilateral hearing loss.  In an April 1984 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim for such disability 
and the veteran was informed that same month.  The April 1984 
RO decision became final when the veteran did not file a 
Notice of Disagreement within one year of the date that he 
was notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the April 
1984 rating decision, the last disposition in which the 
veteran's claim was finally disallowed on any basis. 

Evidence in the RO's possession in April 1984 included: the 
veteran's service medical records, which revealed that the 
veteran had hearing loss at both service entrance and at 
separation with no increase at the time of separation (with 
the exception of a slight increase of the left ear at the 500 
Hertz level and the right ear at the 4000 Hertz level); DD 
214, received in March 1977, indicating that the veteran 
served on active duty from March 1974 to March 1977 and was a 
Combat Engineer and Rifle Expert; a May 1977 VA audiological 
examination, showing that the veteran did not have bilateral 
hearing loss for VA compensation purposes in accordance with 
38 C.F.R. § 3.385 (1998); a June 1977 VA examination report 
reflecting that the veteran reported having had difficulty 
hearing loss since service and a diagnosis of bilateral 
sensorineural hearing loss; a July 1979 VA audiological 
report reflecting that the veteran had a speech 
discrimination score of 92 percent in the left ear and was 
found to have bilateral mild conductive hearing loss; a June 
1981 VA audiological examination report reflects that the 
veteran's hearing loss at all frequencies had shown some 
increase, a speech recognition score of 88 percent in the 
right ear and a diagnosis of mild sensorineural hearing loss; 
medical reports submitted by E.E. Tipping, Jr., M.D., dated 
in September 1981 and March 1984, reflect that the veteran 
had some hearing loss with findings which were consistent 
with the previous VA examinations and that he had bilateral 
mixed type hearing loss with a 21.0 percent impairment in the 
right ear, a 26.0 percent hearing impairment in the left ear 
and a combined impairment of 21.8 percent.  

The Board notes that evidence submitted since the April 1984 
rating decision includes private and VA medical evidence, 
dating from 1991 to 1998, and hearing testimony from a June 
1998 hearing at the Wichita, Kansas RO.  VA and private 
medical evidence, dating from 1991 to 1998, reflects that 
during a May 1997 VA audiological examination, the veteran 
was found to have had bilateral hearing loss for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385 
(1998).  In addition, these reports also reflect that the 
veteran continued to experience residuals associated with his 
in-service bilateral myringotomy which affected his hearing, 
such as continuous infections, drainage and fluid in the 
ears, re-insertion of the bilateral tubes, boils and blood 
clots in the ears and collapsed ear drums, for which he took 
medication.  In this regard, a February 1994 VA outpatient 
report reflects that the veteran was seen for a left ear ache 
which was noted to have been throbbing and plugged up for the 
previous four days and, as a result, the veteran was unable 
to hear anything out of the left ear.  In October 1998, it 
was noted that the veteran's chronic otitis media was 
multifactorial, part of which was a result of the geometry of 
the veteran's tubes.  

At a June 1998 hearing at the Wichita, RO, the veteran 
testified that his current bilateral hearing loss was a 
result of working with weapons during service and as a result 
of the in-service bilateral myringotomy. 

The Board notes that the added strength of the new pertinent 
medical records and the recent June 1998 testimony of the 
veteran may not be characterized as merely cumulative 
especially in view of the fact that the recent medical 
evidence tends to show that residuals associated with the 
service-connected bilateral myringotomy might have aggravated 
the veteran's bilateral hearing loss and, therefore, bears 
directly and substantially on the veteran's claim for service 
connection for bilateral hearing loss.  The Board concludes 
that new and material evidence for a claim of service 
connection for bilateral hearing loss, to include on a 
secondary basis, has been submitted; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hearing loss, to include on a 
secondary basis, must be considered by the RO on a de novo 
basis.



ORDER

A rating in excess of 10 percent for residuals of a bilateral 
myringotomy is denied. 

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include on a secondary basis, the 
appeal to this extent is granted.


REMAND

In light of the reasoning advance above, the Board finds that 
the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him since service for 
bilateral hearing loss.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination in order to determine the 
nature and extent of any bilateral 
hearing loss found on examination.  The 
examiner must review the entire claims 
file prior to the examination.  All 
appropriate tests and evaluations should 
be performed.  The examiner must comment 
on the etiology of the veteran's 
defective hearing including whether it is 
at least as likely as not that any 
current bilateral hearing loss found on 
examination is etiologically related to 
or was chronically worsened or aggravated 
by residuals associated with the service-
connected bilateral myringotomy or is due 
to exposure to acoustic trauma in 
service.  

If the veteran's bilateral hearing loss 
is found to have been aggravated or 
chronically worsened by the veteran's 
service- connected residuals of a 
bilateral myringotomy, the physician is 
requested to render an opinion as to the 
degree of disability which would not be 
present but for the service- connected 
residuals of a bilateral myringotomy.  
The opinions expressed must be 
accompanied by a written rationale.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board have been 
accomplished, to specifically include an 
opinion as to the etiology of the hearing 
loss and whether or not the veteran's 
service-connected residuals of a 
bilateral myringotomy chronically 
worsened or aggravated any bilateral 
hearing loss found on examination.  If 
not, the report should be returned to the 
examiner for completion, as United States 
Court of Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
NO. 97-78 (U.S. Vet. App. June 26, 1998).  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss, to include on a secondary basis on 
a de novo basis.  In this regard, the RO 
should see Allen v. Brown, 7 Vet. App. 
439 (1995), which concerns aggravation, 
where the Court held that the term 
"disability" as used in 38 U.S.C.A. § 
1110 or 1131 (West 1991), refers to 
impairment of earning capacity, and that 
such definition of disability mandates 
that any additional impairment of earning 
capacity resulting from an already 
service-connected condition, regardless 
of whether or not the additional 
impairment is itself a separate disease 
or injury caused by the service-connected 
condition, shall be compensated.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


